         Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 1 of 22




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

COLONY PLACE SOUTH, INC.              )
d/b/a VOLVO CARS PLYMOUTH             )
and 25 FALMOUTH ROAD, INC.            )
d/b/a VOLVO CARS CAPE COD             )
                                      )
     Plaintiffs,                      )
                                      )
v.                                                 1:21-CV-11226
                                      ) Case No.: ___________________
                                      )
VOLVO CAR USA LLC, FIDELITY           )
WARRANTY SERVICES, INC.               )
                                      )
     Defendants.                      )
                                      )
______________________________________)

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs, COLONY PLACE SOUTH, INC. d/b/a VOLVO CARS PLYMOUTH

(“Volvo Plymouth”) and 25 FALMOUTH ROAD, INC. d/b/a VOLVO CARS CAPE COD

(“Volvo Cape Cod”) (collectively the “Plaintiffs” or “Premier Volvo Dealerships”) by way of

this Complaint and Demand for Jury Trial against Defendants, VOLVO CAR USA LLC

(“Volvo USA”) and FIDELITY WARRANTY SERVICES, INC. d/b/a JM&A Group (“JM&A”)

(collectively, “Defendants”), alleges:

                                         Introduction

       Plaintiffs are authorized Volvo new motor vehicle dealerships. Volvo USA is the

manufacturer/distributor of Volvo motor vehicles in the United States and as such is

subject to the Massachusetts Motor Vehicle Dealer Act.        M.G.L.A. 93B § 1, et seq.

(hereinafter the “Dealer Act”). Similarly, JM&A is Volvo USA’s agent and/or franchisor


                                         Page 1 of 22
            Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 2 of 22




representative, subjecting it to the Dealer Act in certain instances too. The Dealer Act

declares certain unfair methods of competition and unfair or deceptive acts or practices

unlawful in an attempt to create equity in an otherwise one-sided commercial relationship

between multi-billion-dollar automotive manufacturers or distributors and relatively small,

locally-owned motor vehicle dealers.       One such unfair method of competition is

manufacturers attempting to unfairly shift warranty repair costs onto dealers for performing

repair work dealers are obligated to provide to consumers free of charge on behalf of the

manufacturers. To avoid this unfair manufacturer practice, the Dealer Act requires that

franchisors reimburse dealers at their “retail rate” for repairs performed free of charge to

customers pursuant to a manufacturer’s warranty, prepaid maintenance plan or other

similar product. As alleged below, Volvo USA, either itself or with the aid of JM&A, is

violating Massachusetts law by paying less than retail rate for repairs performed under the

Volvo Prepaid Maintenance Plan, and Plaintiffs seek a ruling from this Court vindicating

that position and ordering Volvo USA to pay the monies it owes Plaintiffs.

                                          Parties

       1.      Volvo Plymouth is a Massachusetts corporation with its principal place of

business at 500 Yarmouth Rd., Hyannis, MA 02601.

       2.      Volvo Plymouth is a “dealer,” “motor vehicle dealer,” or “dealership” as

defined in M.G.L.A. 93B § 1, and operates a franchised motor vehicle dealership at 500

Colony Place, Plymouth, MA 02360, where it sells and services Volvo products pursuant

to a “franchise” or “franchise agreement” (the “Franchise”), as defined by M.G.L.A. 93B §

1. Attached as Exhibit A. The Franchise incorporates “Standard Provisions” written by

Volvo USA.


                                       Page 2 of 22
            Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 3 of 22




       3.      Volvo Cape Cod is a Massachusetts corporation with its principal place of

business at 500 Yarmouth Rd., Hyannis, MA 02601.

       4.      Volvo Cape Cod is a “dealer,” “motor vehicle dealer,” or “dealership” as

defined by M.G.L.A. 93B § 1, and operates a franchised motor vehicle dealership at 270

North Street, Hyannis, MA 02601, where it sells and services Volvo products pursuant to

a “franchise” or “franchise agreement” (the “Franchise”), as defined by M.G.L.A. 93B § 1.

Attached as Exhibit B. The Franchise incorporates “Standard Provisions” written by Volvo

USA.

       5.      Volvo USA is a Delaware limited liability company with its principal place of

business at 1800 Volvo Place, Mahwah, NJ 07430. Volvo NA’s registered agent in

Massachusetts is CT Corporation System, 155 Federal Street, Suite 700, Boston, MA

02110.

       6.      Volvo USA is engaged in the business of distributing new motor vehicles and

related parts and accessories in all 50 states, and is the sole authorized distributor in the

United States of Volvo branded automobiles to a nationwide network of franchised Volvo

dealers. Volvo USA is both a manufacturer and a distributor as defined by M.G.L.A. 93B

§ 1 as it manufactures Volvo brand vehicles and sells, and offers to sell, those vehicles to

new motor vehicle dealers (including Plaintiffs) in this State.

       7.      JM&A is a Florida corporation with its principal place of business at 500 Jim

Moran Blvd., Deerfield Beach, FL 33442. JM&A’s registered agent in Massachusetts is

United Agent Group Inc., 225 Cedar Hill Street, #200, Marlborough, MA 01752.

       8.      JM&A is engaged in the business of offering, among other things, warranties,

prepaid maintenance plans, and other products related to the servicing and maintenance



                                        Page 3 of 22
            Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 4 of 22




of new motor vehicles. JM&A is both an agent of Volvo USA, as that term is used in

M.G.L.A. 93B § 4(c)(12), as well as a franchisor representative of Volvo USA, as that term

is defined in M.G.L.A. 93B § 1.

                                        Jurisdiction

       9.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) in that there

is complete diversity of citizenship and the amount in controversy exceeds the sum of

$75,000 exclusive of interest and costs. This Court has supplemental jurisdiction over

Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367.

       10.     This Court has personal jurisdiction over Defendants pursuant to 18 U.S.C.

§§ 1965(a) and (d). Defendants have a registered agent in Massachusetts and regularly

conduct and transact business throughout the State of Massachusetts, including in Cape

Code and Plymouth, Massachusetts with Plaintiffs. Further, Volvo USA has obtained a

license from the Massachusetts Department of Highway Safety and Motor Vehicles to

conduct business in Massachusetts. Thus, both Defendants have the requisite minimum

contacts with the State of Massachusetts and this Judicial District. Moreover, in selling

new motor vehicles to franchised dealers throughout Massachusetts, Volvo USA

intentionally availed itself of the laws of Massachusetts.      Similarly, by selling and/or

administering other products, such as the Volvo PPM, JM&A has intentionally availed itself

of the laws of Massachusetts.

       11.     Venue is proper in this District pursuant to 28 U.S.C. §1391(a) in that

jurisdiction is founded solely on the basis of diversity, and Defendant, by virtue of its

systematic and continuous business contacts in this District, resides in this District.

                             Facts Applicable to All Claims



                                        Page 4 of 22
           Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 5 of 22




                               Background on the Dealer Act

       12.    As a new motor vehicle dealership, Plaintiffs are protected from certain

conduct and threats made by motor vehicle manufacturers and/or distributors pursuant to

the Dealer Act.

       13.    The Dealer Act is a remedial statutory scheme enacted to redress the

economic imbalance and unequal bargaining power between large automobile

manufacturers and local dealerships, protecting dealers from unfair termination of their

franchise agreements and other retaliatory and coercive practices by automobile

manufacturers. The harm that can be caused by manufacturers’ abusive practices is

exacerbated due to the extremely concentrated market in which new motor vehicle dealers

operate.

       14.    The Dealer Act entitles automobile dealers, like Plaintiffs, to bring legal

claims against an automobile manufacturer and/or distributor, like Volvo USA, for

damages, attorneys’ fees and costs of the suit for the manufacturer’s or distributor’s failure

to act in good faith in performing the terms of its dealer and/or franchise agreement, among

many other bases.

       15.    Similar protective legislation has been enacted throughout the United States.

The United States Supreme Court has recognized the importance and validity of these

remedial statutes as explained by Justice Brennan in New Motor Vehicle Board v. Orrin

W. Fox Co.:

              Dealers are with few exceptions completely dependent on the
              manufacturer for their supply of cars. When the dealer has invested
              to the extent required to secure a franchise, he becomes in a real
              sense the economic captive of his manufacturer. The substantial
              investment of his own personal funds by the dealer in the business,
              the inability to convert easily the facility to other uses, the dependence

                                        Page 5 of 22
         Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 6 of 22




               upon a single manufacturer for supply of automobiles, and the
               difficulty in obtaining a franchise from another manufacturer all
               contribute toward making the dealer an easy prey for domination
               by the factory. On the other hand, from the standpoint of the
               automobile manufacturer, any single dealer is expendable. The faults
               of the factory-dealer system are directly attributable to the superior
               market position of the manufacturer.

New Motor Vehicle Bd. v. Orrin W. Fox Co., 439 U.S. 96, 100 n. 4 (1978) (quoting S. Rep.

No. 2073, 84th Cong., 2d Sess., 2 (1956)) (emphasis added).

       16.     By its own terms, the Dealer Act necessarily trumps the terms of a franchise

agreement (e.g., the Franchise) between a distributor (e.g., Volvo USA) and its dealers

(e.g., Volvo Plymouth and Volvo Cape Cod). M.G.L.A. 93B § 16(a). Thus, to create

balance in an otherwise inequitable contractual relationship, Massachusetts law overrides

various provisions of a franchise agreement and provides Plaintiffs with additional statutory

protections.

                    Background on Volvo’s Prepaid Maintenance Plan

       17.     In 2018, Volvo USA announced a “VIP New Product Launch” that updated

and expanded its Prepaid Maintenance Plan (“PPM”), entitled “Volvo Wear Protection”

(hereinafter “Volvo PPM”). See Exhibit C.

       18.     PPMs are products that automotive manufacturers offer, sometimes

included in the purchase of a new vehicle or other times for an additional fee, for routine

maintenance services on motor vehicles.          PPMs are distinct from an automotive

manufacturer’s warranty, which covers repairs for defects related to the manufacturing of

the product.

       19.     On the other hand, PPMs allow consumers to prepay for routine

maintenance procedures like oil changes, tire rotations, air filter replacements, and more.

PPMs usually offer a monetary savings to the consumer compared to purchasing each of
                                        Page 6 of 22
              Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 7 of 22




these services individually, at retail when needed. Further, the Volvo PPM also allows the

consumer the flexibility to have the routine maintenance performed at any Volvo-branded

dealership in the country.

           20.     PPMs have been offered for years by independent third-parties or individual

automotive dealerships, but automotive manufacturers also offer their own versions, like

Volvo USA does with the Volvo PPM.

           21.     Volvo USA uses a third-party administrator, JM&A, to handle the paperwork

and administration of the maintenance plan. However, the Volvo PPM is offered by Volvo

USA, branded with Volvo USA’s logo, discussed on Volvo USA’s website as an option it

offers to consumers, and actively advertised by Volvo USA. Moreover, the Volvo PPM’s

materials note that it includes “service by Volvo trained technicians, using the latest

procedures, specialized tools and Volvo Genuine Parts.”                       Further, Volvo USA offers

dealers factory incentive payments for selling the Volvo PPMs. Finally, Plaintiffs believe

that Volvo USA receives a commission from JM&A on the revenues generated by the sale

of each Volvo PPM.

           22.     An example of Volvo USA’s advertising and marketing of the Volvo PPM

from its corporate website is attached hereto as Exhibit D.

           23.     Volvo USA and JM&A have also teamed up to operate a website exclusively

dedicated to further promoting the Volvo PPM.1

           24.     Volvo USA requires that its dealers offer the Volvo PPM.                      And, it also

requires dealers that do offer the Volvo PPM perform maintenance under any Volvo PPM

no matter which dealer sold the product and/or vehicle to the consumer. Thus, dealers



1
    The website can be visited at the following URL: http://www.volvobrandedprogram.com/main/.

                                                 Page 7 of 22
         Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 8 of 22




are obligated to provide repairs services on Volvo PPMs identically to those that it provides

pursuant to Volvo USA’s manufacturer’s warranty.

       25.     However, unlike warranty repairs, Volvo USA refuses to pay automotive

dealers their retail service rates when reimbursing them for providing services under the

Volvo PPM in violation of Massachusetts law.

             Background on Manufacturer Warranty and PPM Obligations Generally

       26. Manufacturer-mandated repair services performed by franchised motor

vehicle dealers have long been a point of contention in the commercial relationships

between the parties.

       27. In fact, as the Federal District Court for the District of Maine recognized years

ago,

       [s]ince the parties themselves have been unable over the course of the last
       three decades to negotiate satisfactorily their conflicting positions in the
       warranty reimbursement area, they have each periodically sought to enlist
       the support of the legislative and judicial arms of government. Each
       legislative action has been followed by resort to the judicial branch, spawning
       new legislation and new judicial rulings, a seemingly never ending cycle,
       perfectly exemplified by the instant case. See, e.g., Darling's v. Ford Motor
       Company, 2003 ME 21, 825 A.2d 344; Acadia Motors v. Ford Motor Co.,
       2002 ME 102, 799 A.2d 1228; Nissan Motor Corp. In U.S.A. v. Darling's
       Honda/Nissan, 1999 Me.Super. LEXIS 190 (Me.Super.Ct. July 7, 1999);
       Darling's d/b/a Darling's Bangor v. Ford Motor Co., 1998 ME 232, 719 A.2d
       111; American Honda Motor Co. v. Darling's Honda/Nissan, 1997 Me.Super.
       LEXIS 225 (Me.Super.Ct. July 27, 1997); Darling's d/b/a Darling's Bangor v.
       Ford Motor Co., No. 95–CV–398–B–H (Me.D.1995); Acadia Motors v. Ford
       Motor Co., 844 F.Supp. 819 (D.Me.1994), aff'd in part, rev'd in part on other
       grounds, 44 F.3d 1050 (1st Cir.1995); Darling's Bangor Ford/VW/Audi v.
       Ford Motor Co., 92–SC–229 (Me.Dist.Ct.3, S.Pen., Oct. 20, 1992).

All. of Auto. Mfrs. v. Gwadosky, 304 F. Supp. 2d 104, 106–07 (D. Me. 2004), aff’d Alliance
of Auto. Mfrs. v. Gwadosky, 430 F.3d 30 (1st Cir. 2005), cert. denied 547 U.S. 1143 (2006).

       28. Automotive dealers provide valuable services to automotive manufacturers by

performing warranty and recall repairs based on the manufacturers’ shortcomings in the

                                       Page 8 of 22
         Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 9 of 22




production process. Manufacturers have an incentive to keep warranty compensation as

low as possible, while motor vehicle dealers want to keep the warranty-related work as

profitable as customer-paid work to maintain the efficiency and profit margins of their

service businesses. Absent legal intervention, this dichotomy would naturally lead to a

manufacturer advantage, as they hold all of the power in franchise relationships. Instead,

though, statutes in almost all fifty (50) states have developed to govern this often-litigated

area of manufacturer dealer relations.

       29. For example, warranty (or PPM) reimbursement legislation “ensures that

manufacturers pay market price when they would otherwise be sheltered from the market

because of ‘the disparity in bargaining power between automobile manufacturers and their

dealers.’” Acadia Motors, Inc. v. Ford Motor Co., 844 F. Supp. 819, 824 (D. Me. 1994)

(quoting New Motor Vehicle Bd. v. Orrin W. Fox Co., 439 U.S. 96, 100 (1978)). Further,

“[l]ike many states, Connecticut regulates the relationship between manufacturers and

dealers –in particular, the issue of warranty reimbursement – and has done so for decades,

because of the perceived asymmetry in bargaining power.” Alliance of Auto. Mfrs., Inc. v.

Currey, 984 F.Supp.2d 32, 40 (D.Conn. 2013) aff’d 610 Fed.Appx. 10 (2d Cir.2015), cert

denied 136 S.Ct. 1374 (2016).

       30. Accordingly, “[t]he statute thus protects the franchised dealer from being

required to accept lower profits on repairs it is required to provide to warranty customers

than it receives on repairs for retail customers for whom it provides exactly the same

services.” G/C Volkswagen Corp. v. Volkswagen of America, Inc., No. 97 CIV. 8364(JGK),

1998 WL 799174, at *4 (S.D.N.Y. Nov. 16, 1998). Thus, “the statute mandates that when

a dealer qualifies, the manufacturer must ‘reasonably compensate’ that dealer.” See Don



                                         Page 9 of 22
        Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 10 of 22




Johnson Hayward Motors, Inc., et al, Case No. 16-cv-1350-pp, 2018 WL 4568822, at *6

(E.D. Wis. 2018).

      31. Indeed, even the United States Congress has recognized the disparity in

bargaining power that goes unchecked absent the statutory provisions. “As a result of the

imbalance in bargaining power inherent in this relationship, manufacturers possess

unparalleled leverage over dealers and potential franchises.” S.Rep. No. 107-266 (2002),

as reprinted in 2002 WL 32972956. “Manufacturers also exercise considerable control

over the flow of revenue to dealers, such as warranty payments.” Id. Thus, while relatively

obscure, ensuring fairness in reimbursement for performance of warranty and

maintenance work on manufacturers’ behalf by automotive dealers ensures a healthy,

functioning and beneficial local dealer network.

    Manufacturer Retail Rate Reimbursement Obligations under Massachusetts Law

      32.    In crafting the Dealer Act, the Massachusetts’ Legislature also recognized

the importance of regulating manufacturer payments to dealers for warranty repairs as well

as manufacturer offered services, like PPMs.

      33.    In pertinent part, the Dealer Act commands that “a manufacturer or

distributor…shall adequately and fairly compensate any motor vehicle dealer who, under

its franchise obligations furnishes labor, parts and materials under the warranty or

maintenance plan…issued by the manufacturer or distributor or its common entity…”

M.G.L.A. 93B § 9(b)(1) (emphasis supplied).

      34.    It goes on to mandate that “fair and adequate compensation shall not be less

than the rate and price customarily charged for retail customer repairs and computed

under paragraph (2).” Id.



                                      Page 10 of 22
         Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 11 of 22




       35.    Importantly, the Dealer Act also provides that “[a] manufacturer or distributor

shall not implement or continue a policy, procedure or program to any of its dealers in the

commonwealth for compensation which is inconsistent with this subsection.” M.G.L.A.

93B § 9(b)(2)(vii).

       36.    And, the Dealer Act also forbids a manufacturer or distributor like Volvo USA

from

       []obtain[ing] money, good, services, anything of value, or any other benefit
       from any other person with whom the motor vehicle dealer does business,
       on account of or in relation to the transactions between the dealer and the
       other person as compensation except for services actually rendered, unless
       the benefit is promptly accounted for and transmitted to the motor vehicle
       dealer.

M.G.L.A. 93B § 4(c)(9).

       37.    Moreover, the Dealer Act states that it is an unfair method of competition and

unfair or deceptive act or practice for a manufacturer, distributor or franchisor

representative:

       to act to accomplish, either directly or indirectly through any parent company,
       subsidiary, or agent, what would otherwise be prohibited under this chapter
       on the part of the manufacturer or distributor. This section shall not limited
       the right of any parent company, subsidiary, or agent to engage in business
       practices otherwise lawful in accordance with the usage of the trade in which
       it is engaged.

M.G.L.A. 93B § 4(c)(12).

       38.    Finally, the Dealer Act’s applicability is also broad and clearly covers the

agreements related to Volvo PPM, no matter between whom they are executed. It states

in pertinent part that

       This chapter shall apply to all actions by a manufacturer or distributor which
       relate to the franchise relationship and which arise under any written or oral
       agreement between the manufacturer or distributor with a motor vehicle
       dealer including, but not limited to, the franchise offering, the franchise
       agreement, sales of goods, services or advertising, leases or mortgages of

                                       Page 11 of 22
           Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 12 of 22




        real or personal property, promises to pay, security interests, pledges,
        insurance contracts, advertising contracts, construction or installation
        contracts, servicing contracts, and all other such agreements in which said
        manufacturer or distributor has any direct or indirect interest.

M.G.L.A. 93B § 11.

                                 Premier Volvo Dealerships’ Damages

        39.      Volvo Plymouth has established its retail reimbursement rate with Volvo USA

in accordance with the Dealer Act. Volvo USA pays it $220.00 for labor performed on

warranty repairs, its established retail rate.

        40.      However, Volvo Plymouth only receives $175 per hour for work performed

pursuant to Volvo’s PPMs it sells and is further forced to accept whatever rate other

dealers receive when servicing vehicles pursuant to Volvo PPMs those dealers have sold.2

        41.      Volvo Cape Cod has established its retail reimbursement rate with Volvo

USA in accordance with the Dealer Act. Volvo USA pays it $220.00 for labor performed

on warranty repairs, its established retail rate.

        42.      However, Volvo Cape Cod only receives $128 per hour for work performed

pursuant to Volvo’s PPMs it sells and is further forced to accept whatever rate other

dealers receive when servicing vehicles pursuant to Volvo PPMs those dealers have sold.

        43.      Both Volvo Plymouth and Volvo Cape Cod continue to perform maintenance

pursuant to Volvo’s PPM on an almost daily basis, so their damages continue to accrue

and will unless Defendants’ actions are enjoined.




2
  Just recently, Volvo USA introduced a version of the Volvo PPM that offers dealers reimbursement at $220 per hour.
However, to receive the higher reimbursement rate, dealers must pay more for the PPM than a dealer that receives a
lower reimbursement amount. Thus, not only does Volvo not pay the reimbursement amount that is required under
Massachusetts law, but Volvo also charges more for identical products to those dealers who desire the correct
reimbursement rate.

                                                Page 12 of 22
         Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 13 of 22




       44.      Importantly, the Dealer Act also provides the Premier Volvo Dealerships with

a cause of action for damages and equitable relief to vindicate their rights. M.G.L.A. 93B

§ 15(a). And, if the Premier Volvo Dealerships prevail and can show that Defendants

asserted their defenses in bad faith, they are entitled to reasonable attorneys’ fees as well

as their costs in bringing suit. Id. at § 15(c).

       45.      Pursuant to subsection (b), the Premier Volvo Dealerships have engaged in

good faith efforts to resolve this dispute without the need for court intervention. Id. at

§15(b). However, Volvo USA has refused to settle the matter to the Premier Volvo

Dealerships’ satisfaction.

                                         COUNT I
             (Violation of M.G.L.A. 93B § 9(b)(1) by Volvo USA – Damages for
                        Failure to Pay Retail Rate Reimbursement)

       46.      Plaintiffs reallege and incorporate paragraphs 1-45 as if set forth fully herein.

       47.      As evidenced by Exhibits C and D to this Complaint, Volvo USA actively

advertises and markets the Volvo PPM to purchasers of Volvo-branded motor vehicles

from Plaintiffs’ dealerships and others around the country.

       48.      Pursuant to the terms of Volvo USA’s PPM, dealers that sell Volvo PPMs

perform maintenance to any vehicle owner who purchased a Volvo PPM, no matter which

Volvo-brand dealer sold that particular Volvo PPM.

       49.      However, Volvo USA fails to reimburse the Premier Volvo Dealerships at

their retail rates for labor performed pursuant to the Volvo PPMs.

       50.      Volvo Plymouth’s established retail rate for service labor performed in doing

maintenance or repairs is $220.00.




                                         Page 13 of 22
        Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 14 of 22




      51.    Under the Volvo PPMs Volvo Plymouth has sold, Volvo USA, through JM&A

as its agent and/or franchisor representative, only compensates Volvo Plymouth at $175

per hour for labor performed in doing maintenance work and Volvo USA compensates

Volvo Plymouth at even lower rates when it services vehicles pursuant to Volvo PPMs sold

by other dealers.

      52.    Volvo Cape Cod’s established retail rate for service labor performed in doing

maintenance or repairs is $220.00.

      53.    Under the Volvo PPMs Volvo Cape Cod has sold, Volvo USA, through JM&A

as its agent and/or franchisor representative, only compensates Volvo Cape Cod at $128

per hour for labor performed in doing maintenance work and Volvo USA compensates

Volvo Cape Cod at even lower rates when it services vehicles pursuant to Volvo PPMs

sold by other dealers.

      54.    Volvo USA is required to compensate the Premier Volvo Dealerships at their

established retail rates for labor performed pursuant to prepaid maintenance plans.

M.G.L.A. 93B § 9(b)(1).

      55.    Volvo USA has failed to fulfill its obligations under this statute and has

damaged the Premier Volvo Dealerships.

      56.    WHEREFORE, pursuant to M.G.L.A. 93B § 15(a), Plaintiffs request that this

Court enter a judgment against Volvo USA awarding them compensatory damages,

attorneys’ fees and costs and other relief this Court deems just and equitable.

                                       COUNT II
  (Violation of M.G.L.A. 93B § 9(b)(1) by Volvo USA – Declaratory and Injunctive
                Relief for Failure to Pay Retail Rate Reimbursement)

      57.    Plaintiffs reallege and incorporate paragraphs 1-45 as if set forth fully herein.



                                      Page 14 of 22
        Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 15 of 22




      58.    As evidenced by Exhibits C and D to this Complaint, Volvo USA actively

advertises and markets the Volvo PPM to purchasers of Volvo-branded motor vehicles

from Plaintiffs’ dealerships and others around the country.

      59.    Volvo USA requires that dealers that sell Volvo PPMs perform maintenance

to any vehicle owner who purchased a Volvo PPM, no matter which Volvo-brand dealer

sold that particular Volvo PPM.

      60.    However, Volvo USA fails to reimburse the Premier Volvo Dealerships at

their retail rates for labor performed pursuant to the Volvo PPMs.

      61.    Volvo Plymouth’s established retail rate for service labor performed in doing

maintenance or repairs is $220.00.

      62.    Under the Volvo PPMs Volvo Plymouth has sold, Volvo USA, through JM&A

as its agent and/or franchisor representative, only compensates Volvo Plymouth at $175

per hour for labor performed in doing maintenance work and Volvo USA compensates

Volvo Plymouth at even lower rates when it services vehicles pursuant to Volvo PPMs sold

by other dealers.

      63.    Volvo Cape Cod’s established retail rate for service labor performed in doing

maintenance or repairs is $220.00.

      64.    Under the Volvo PPMs Volvo Cape Cod has sold, Volvo USA, through JM&A

as its agent and/or franchisor representative, only compensates Volvo Cape Cod at $128

per hour for labor performed in doing maintenance work and Volvo USA compensates

Volvo Cape Cod at even lower rates when it services vehicles pursuant to Volvo PPMs

sold by other dealers.




                                      Page 15 of 22
         Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 16 of 22




      65.    Volvo USA is required to compensate the Premier Volvo Dealerships at their

established retail rates for labor performed pursuant to prepaid maintenance plans,

including the Volvo PPMs. M.G.L.A. 93B § 9(b)(1).

      66.    Volvo USA has failed to fulfill its obligations under this statute and has

damaged the Premier Volvo Dealerships. Absent Court intervention, Volvo USA will

continue to harm the Premier Volvo Dealerships and violate Massachusetts law.

      67.    The Premier Volvo Dealerships otherwise meet the requirements for the

issuance of injunctive relief under the Federal Rules of Civil Procedure.

      68.    WHEREFORE, pursuant to M.G.L.A. 93B § 15(a), Plaintiffs request that this

Court enter a judgment declaring that the Volvo PPMs’ reimbursement scheme violates

the Dealer Act, specifically M.G.L.A. 93B § 9(b)(1), and enter a permanent injunction

requiring Volvo USA to compensate the Premier Volvo Dealerships at their retail labor rate

for all maintenance work performed pursuant to a Volvo PPM, and any other relief this

Court deems just and equitable.

                                      COUNT III
 (Violation of M.G.L.A. 93B § 9(b)(2)(vii) by Volvo USA – Volvo USA Uses JM&A to
  Avoid its Statutory Obligations for Retail Rate Reimbursement under the Volvo
                                         PPM)

      69.    Plaintiffs reallege and incorporate paragraphs 1-45 as if set forth fully herein.

      70.    As evidenced by Exhibits C and D to this Complaint, Volvo USA actively

advertises and markets the Volvo PPM to purchasers of Volvo-branded motor vehicles

from Plaintiffs’ dealerships and others around the country.

      71.    Volvo USA requires that dealers that sell Volvo PPMs perform maintenance

to any vehicle owner who purchased a Volvo PPM, no matter which Volvo-brand dealer

sold that particular Volvo PPM.


                                      Page 16 of 22
        Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 17 of 22




      72.    However, Volvo USA fails to reimburse the Premier Volvo Dealerships at

their retail rates for labor performed pursuant to the Volvo PPMs.

      73.    Volvo Plymouth’s established retail rate for service labor performed in doing

maintenance or repairs is $220.00.

      74.    Under the Volvo PPMs Volvo Plymouth has sold, Volvo USA, through JM&A

as its agent and/or franchisor representative, only compensates Volvo Plymouth at $175

per hour for labor performed in doing maintenance work and Volvo USA compensates

Volvo Plymouth at even lower rates when it services vehicles pursuant to Volvo PPMs sold

by other dealers.

      75.    Volvo Cape Cod’s established retail rate for service labor performed in doing

maintenance or repairs is $220.00.

      76.    Under the Volvo PPMs Volvo Cape Cod has sold, Volvo USA, through JM&A

as its agent and/or franchisor representative, only compensates Volvo Cape Cod at $128

per hour for labor performed in doing maintenance work and Volvo USA compensates

Volvo Cape Cod at even lower rates when it services vehicles pursuant to Volvo PPMs

sold by other dealers.

      77.    Volvo USA has established JM&A as the third-party administrator for the

Volvo PPM.

      78.    On this basis, Volvo USA argues that under the Volvo PPMs it is not required

to reimburse to Volvo Plymouth and Volvo Cape Cod at their established retail rates.

      79.    In doing so, Volvo USA has implemented a policy, procedure or program that

is inconsistent with the Massachusetts’ Dealer Act’s mandate for retail rate reimbursement




                                      Page 17 of 22
         Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 18 of 22




and thus invalid. Specifically, Volvo USA has attempted (and continues to attempt) to use

its policy, procedure or program to avoid paying Plaintiffs the statutorily mandated rate.

       80.    WHEREFORE, pursuant to M.G.L.A. 93B § 15(a), Plaintiffs request that this

Court enter a judgment against Volvo USA awarding them compensatory damages,

attorneys’ fees and costs and other relief this Court deems just and equitable.

                                      COUNT IV
      (Violation of M.G.L.A. 93B § 4(c)(9) by Volvo USA – Volvo USA Receives
               Benefit from JM&A from Plaintiffs Selling Volvo PPMs
                  But Does Not Transmit That Benefit to Plaintiffs)

       81.    Plaintiffs reallege and incorporate paragraphs 1-45 as if set forth fully herein.

       82.    As evidenced by Exhibits C and D to this Complaint, Volvo USA actively

advertises and markets the Volvo PPM to purchasers of Volvo-branded motor vehicles

from Plaintiffs’ dealerships and others around the country.

       83.    Volvo USA requires that dealers that sell Volvo PPMs perform maintenance

to any vehicle owner who purchased a Volvo PPM, no matter which Volvo-brand dealer

sold that particular Volvo PPM.

       84.    However, Volvo USA fails to reimburse the Premier Volvo Dealerships at

their retail rates for labor performed pursuant to the Volvo PPMs.

       85.    Volvo Plymouth’s established retail rate for service labor performed in doing

maintenance or repairs is $220.00.

       86.    Under the Volvo PPMs Volvo Plymouth has sold, Volvo USA, through JM&A

as its agent and/or franchisor representative, only compensates Volvo Plymouth at $175

per hour for labor performed in doing maintenance work and Volvo USA compensates

Volvo Plymouth at even lower rates when it services vehicles pursuant to Volvo PPMs sold

by other dealers.


                                       Page 18 of 22
         Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 19 of 22




       87.    Volvo Cape Cod’s established retail rate for service labor performed in doing

maintenance or repairs is $220.00.

       88.    Under the Volvo PPMs Volvo Cape Cod has sold, Volvo USA, through JM&A

as its agent and/or franchisor representative, only compensates Volvo Cape Cod at $128

per hour for labor performed in doing maintenance work and Volvo USA compensates

Volvo Cape Cod at even lower rates when it services vehicles pursuant to Volvo PPMs

sold by other dealers.

       89.    Volvo USA has established JM&A as the third-party administrator for the

Volvo PPM. JM&A is thus Volvo USA’s agent for the purposes of implementing and

maintaining the Volvo PPM.

       90.    Upon information and belief, Volvo USA receives a commission or other

payment from JM&A for every Volvo PPM that Plaintiffs sell.

       91.    However, Volvo USA does not remit that money, thing of value or other

benefit to Plaintiffs despite its failure to do so being a violation of M.G.L.A. 93B § 4(c)(9).

       92.    WHEREFORE, pursuant to M.G.L.A. 93B § 15(a), Plaintiffs request that this

Court enter a judgment against Volvo USA awarding them compensatory damages,

attorneys’ fees and costs and other relief this Court deems just and equitable.

                                      COUNT V
  (Violation of M.G.L.A. 93B § 4(c)(12) by Volvo USA and JM&A – Volvo USA Acts
        Through JM&A to Avoid Its Statutory Obligations to Pay Retail Rate
                       Reimbursement Under the Volvo PPM)

       93.    Plaintiffs reallege and incorporate paragraphs 1-45 as if set forth fully herein.

       94.    As evidenced by Exhibits C and D to this Complaint, Volvo USA actively

advertises and markets the Volvo PPM to purchasers of Volvo-branded motor vehicles

from Plaintiffs’ dealerships and others around the country.


                                        Page 19 of 22
        Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 20 of 22




      95.    Volvo USA requires that dealers that sell Volvo PPMs perform maintenance

to any vehicle owner who purchased a Volvo PPM, no matter which Volvo-brand dealer

sold that particular Volvo PPM.

      96.    However, Volvo USA fails to reimburse the Premier Volvo Dealerships at

their retail rates for labor performed pursuant to the Volvo PPMs.

      97.    Volvo Plymouth’s established retail rate for service labor performed in doing

maintenance or repairs is $220.00.

      98.    Under the Volvo PPMs Volvo Plymouth has sold, Volvo USA, through JM&A

as its agent and/or franchisor representative, only compensates Volvo Plymouth at $175

per hour for labor performed in doing maintenance work and Volvo USA compensates

Volvo Plymouth at even lower rates when it services vehicles pursuant to Volvo PPMs sold

by other dealers.

      99.    Volvo Cape Cod’s established retail rate for service labor performed in doing

maintenance or repairs is $220.00.

      100.   Under the Volvo PPMs Volvo Cape Cod has sold, Volvo USA, through JM&A

as its agent and/or franchisor representative, only compensates Volvo Cape Cod at $128

per hour for labor performed in doing maintenance work and Volvo USA compensates

Volvo Cape Cod at even lower rates when it services vehicles pursuant to Volvo PPMs

sold by other dealers.

      101.   Volvo USA has established JM&A as the third-party administrator for the

Volvo PPM. JM&A is thus Volvo USA’s agent for the purposes of implementing and

maintaining the Volvo PPM, as contemplated by M.G.L.A. 93B § 4(c)(12).




                                      Page 20 of 22
         Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 21 of 22




       102.   On this basis, Volvo USA argues that under the Volvo PPMs it is not required

to reimburse to Volvo Plymouth and Volvo Cape Cod at their established retail rates.

       103.   In doing so, Volvo USA is acting to accomplish directly or indirectly through

an agent what is otherwise prohibited under the Massachusetts’s Dealer Act. To wit, Volvo

USA is using JM&A to avoid paying the Plaintiffs the statutorily mandated retail rate

reimbursement for work performed pursuant to the Volvo PPM, a violation of M.G.L.A. 93B

§ 9(b)(1).

       104.   Alternatively, JM&A is acting in concert with Volvo USA to circumvent the

requirements of M.G.L.A. 93B § 9(b)(1).

       105.   WHEREFORE, pursuant to M.G.L.A. 93B § 15(a), Plaintiffs request that this

Court enter a judgment against Defendants awarding them compensatory damages,

attorneys’ fees and costs and other relief this Court deems just and equitable.




                                      Page 21 of 22
        Case 1:21-cv-11226-GAO Document 1 Filed 07/29/21 Page 22 of 22




      Plaintiffs demand a trial by jury as to all actions and claims so triable.

Dated: July 29, 2021.




                                Respectfully Submitted,



                                /s/ James J. McNulty
                                James J. McNulty Esq. (B.B.O. # 339940)
                                jjm@jjmcnultylaw.com
                                Ryan M. Tradd. Esq. (B.B.O. # 691840)
                                rtradd@jjmcnultylaw.com
                                40 Court Street, Suite 1150
                                Boston, MA 02108
                                T: 617.263.3300
                                F: 617.263.1401


                                BASS SOX MERCER


                                /s/ Jason T. Allen
                                Jason T. Allen (pro hac vice motion forthcoming)
                                jallen@dealerlawyer.com
                                W. Kirby Bissell (pro hac vice motion forthcoming)
                                kbissell@dealerlawyer.com
                                2822 Remington Green Circle
                                Tallahassee, Florida 32308
                                T: 850.878.6404
                                F: 850.942.4869


                                Attorneys for Plaintiffs.




                                    Page 22 of 22
